Exhibit 10.1 [Execution Copy] ASSET PURCHASE AGREEMENT by and between BROADCOM CORPORATION as Seller and CYPRESS SEMICONDUCTOR CORPORATION as Buyer dated as of April28, 2016 Broadcom and Cypress Semiconductor Confidential TABLE OF CONTENTS Page 1. Definitions1 Defined Terms1 Additional Defined Terms13 Other Definitional and Interpretive Matters14 2. Purchase and Sale of the IoT Business15 Purchase and Sale of Assets15 Excluded Assets16 Assumed Liabilities.18 Excluded Liabilities18 Further Assurances; Further Conveyances and Assumptions; Consent of Third Parties20 Intellectual Property and Information22 Bulk Sales Law22 Taxes22 Buyer Designee; Transactions in China and India23 Purchase Price24 Purchase Price Adjustment24 3. Representations and Warranties of Seller26 Organization and Qualification26 Subsidiaries26 Authorization; Binding Effect26 Non-Contravention; Consents27 Purchased Assets28 Governmental Permits28 Real Estate and Environmental29 Compliance With Laws30 Litigation31 Business Employees31 Contracts33 Revenues; Absence of Certain Changes35 Intellectual Property35 IoT Product Liability and Recalls39 IoT Product Warranty39 Inventory39 Customers and Suppliers39 Restrictions on the IoT Business40 Taxes40 Brokers41 No Other Representations or Warranties41 -1- Broadcom and Cypress Semiconductor Confidential 4. Representations and Warranties of Buyer41 Organization and Qualification41 Authorization; Binding Effect41 Non-Contravention; Consents42 Brokers43 No Inducement or Reliance; Independent Assessment; Projections43 Financing43 Sufficiency of Funds44 No Other Representations or Warranties44 5. Certain Covenants45 Access and Information45 Conduct of the IoT Business46 Tax Reporting and Allocation of Consideration48 Business Employees49 Collateral Agreements51 Leased Equipment52 Regulatory Compliance52 Contacts with Suppliers and Customers; Inventory53 Use of the Seller Name54 Non-Solicitation or Hiring of Transferred Employees55 No Negotiation or Solicitation55 Non-Competition56 Post-Closing Remittances57 Prorations and Adjustments57 Financing57 6. Confidential Nature of Information61 Confidentiality Agreement61 Seller’s Proprietary Information61 Buyer’s Proprietary Information62 Confidential Nature of Agreements.63 7. Closing63 Deliveries by Seller or the Subsidiaries63 Deliveries by Buyer or a Buyer Designee64 Closing Date64 Closing Effective Time and Contemporaneous Effectiveness65 8. Conditions Precedent to Closing65 General Conditions65 Conditions Precedent to Buyer’s Obligations65 Conditions Precedent to Seller’s Obligations66 -2- Broadcom and Cypress Semiconductor Confidential 9. Indemnification66 Survival of Representations and Warranties and Related Indemnification Obligations66 General Agreement to Indemnify67 Third Party Claims69 Indemnification Claim Procedures Generally69 Miscellaneous Provisions70 Notices70 Expenses71 Entire Agreement; Modification71 Assignment; Binding Effect; Severability71 Governing Law71 Consent to Jurisdiction71 Waiver of Jury Trial72 Execution in Counterparts72 Public Announcement72 No Third Party Beneficiaries72 Termination; Amendment and Waiver73 Termination73 Effect of Termination73 Amendment and Waiver74 -3- Broadcom and Cypress Semiconductor Confidential Schedules Schedule1.1(a)(i)Business Key Employees Schedule1.1(a)(ii)Senior Key Employees Schedule1.1(b)IoT Products Schedule1.1(c)Individuals with Knowledge Schedule2.1(f)Transferred Contracts Schedule2.1(g)Transferred In-Licenses Schedule2.1(h)Transferred Governmental Permits Schedule2.1(i)Transferred Registered Domain Names Schedule3.2Subsidiaries Schedule3.4(b)Required Consents Schedule3.7(a)Leased Premises; Assumed Leases Schedule3.7(c)Environmental Matters Schedule3.8Compliance with Laws Schedule3.9Litigation Schedule3.10(a)(i)Business Employees Schedule3.10(a)(ii)Unions and Works Councils Schedule3.10(b)Benefit Plans Schedule3.10(f)Severance, Retention and Change of Control Payment Schedule3.11(a)Material Contracts Schedule3.12(a)Statement of Revenues Schedule3.12(c)Prepaid Revenues Schedule3.13Intellectual Property Schedule3.14(b)IoT Product Liability Schedule3.14(c)IoT Product Recalls Schedule3.15IoT Product Warranty Terms Schedule3.17Customers and Suppliers Exhibits ExhibitAForm of Bill of Sale and Assignment and Assumption Agreement ExhibitB Form of China Purchase Agreement ExhibitC Form of India Purchase Agreement ExhibitD Form of Intellectual Property Agreement ExhibitEForm of Lease Assignment ExhibitFForm of Sublease ExhibitGForm of Transition Services Agreement -4- Broadcom and Cypress Semiconductor Confidential ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of April28, 2016 by and between BROADCOM CORPORATION, a California corporation (“Seller” or “Broadcom”), and CYPRESS SEMICONDUCTOR CORPORATION, a Delaware corporation (“Buyer”).Buyer and Seller are referred to herein individually as a “Party,” and together as the “Parties”). R E C I T A L S A.WHEREAS, Seller and its Subsidiaries (as hereinafter defined) are, among other things, engaged in the IoT Business (as hereinafter defined); B.WHEREAS, the IoT Business is comprised of certain assets and liabilities that are currently part of Seller and its Subsidiaries; C.WHEREAS, Seller and its Subsidiaries desire to sell, transfer and assign to Buyer or a Buyer Designee (as hereinafter defined), and Buyer or a Buyer Designee desires to purchase and assume from Seller and its Subsidiaries, the Purchased Assets (as hereinafter defined), and Buyer or a Buyer Designee is willing to assume, the Assumed Liabilities (as hereinafter defined), in each case as more fully described and upon the terms and subject to the conditions set forth herein; D.WHEREAS, concurrently with the execution and delivery of this Agreement, the employees of Seller listed onSchedule1.1(a)(i)(the “Business Key Employees”) andSchedule1.1(a)(ii) (the “Senior Key Employees,” and together with the Business Key Employees, the “Key Employees”) are executing and entering into certain employment arrangements with Buyer or a Buyer Designee to become effective upon the Closing (as hereinafter defined); and E.WHEREAS, Seller and its Subsidiaries and Buyer or a Buyer Designee desire to enter into one or more Bills of Sale and Assignment and Assumption Agreements, the China Purchase Agreement, the India Purchase Agreement, the Intellectual Property Agreement, each Lease Assignment (if any) or Sublease (if any) and the Transition Services Agreement (each as hereinafter defined, and collectively, the “Collateral Agreements”). NOW, THEREFORE, in consideration of the mutual agreements and covenants herein contained and intending to be legally bound hereby, the Parties hereby agree as follows: 1.Definitions Defined Terms . For the purposes of this Agreement the following words and phrases shall have the following meanings: “Affiliate” of any Person means any Person that controls, is controlled by, or is under common control with such Person, including any Subsidiary.As used herein, “control” (including the terms “controlling”, “controlled by” and “under common control with”) means the possession, Broadcom and Cypress Semiconductor Confidential directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person, whether through ownership of voting securities or other interests, by contract or otherwise. “Assigned Intellectual Property” means the Intellectual Property and Information that is being assigned to Buyer pursuant to the Intellectual Property Agreement, which consists of the Assigned Software, the Assigned Technical Information and the Assigned Trademarks (as each such term is defined in the Intellectual Property Agreement). “Assumed Leases” means the Leases identified on Schedule3.7(a), if any, to be assumed by Buyer or a Buyer Designee pursuant to a Lease Assignment as set forth on Schedule 3.7(a), if applicable. “Automatic Transfer Law” means any Law of a member state of the European Union which implements Council Directive 2001/23/EC of 12 March 2001 on the approximation of the laws of the Member States relating to the safeguarding of employees’ rights in the event of transfers of undertakings, businesses or parts of undertakings or businesses, and any other similar Law applicable in a European country which provides for the automatic transfer by operation of Law of the employment contract of an employee working in an undertaking, business or part thereof upon the transfer of that undertaking, business or part thereof. “Base Inventory Value” means $11.6 million, which represents a value of Inventory of the IoT Business that is consistent with the value of Inventory of the IoT Business reflected on the books and records of Seller for the six (6) months preceding the date of this Agreement. “Benefit Plan” means each Pension Plan, Welfare Plan and employment, compensation, bonus, pension, profit sharing, deferred compensation, incentive compensation, stock ownership, stock option, stock appreciation right, stock purchase, phantom stock or other equity compensation, performance, retirement, thrift, savings, employee loan, stock bonus, excess benefit, supplemental unemployment, paid time off, vacation, personal days, floating holidays, perquisite, tuition reimbursement, outplacement, fringe benefit, sabbatical, sick leave, change of control, retention, severance, termination, redundancy, workers’ compensation, retirement, cafeteria, disability, death benefit, hospitalization, medical, dental, life insurance, accident benefit, housing, transport, welfare benefit or other plan, program, agreement or arrangement, in each case maintained or contributed to, or required to be maintained or contributed to, by Seller or its Subsidiaries or any ERISA Affiliate or with respect to which Seller or its Subsidiaries or any ERISA Affiliate has any liability. “Bill of Sale and Assignment and Assumption Agreement” means each agreement in substantially the form set forth in ExhibitA. “Business Day” means a day that is not (i)a Saturday, a Sunday or a statutory or civic holiday in the State of New York or California, (ii)a day on which banking institutions are required by Law to be closed in the State of New York or California, or (iii)a day on which the principal offices of Seller or Buyer are closed or become closed prior to 2:00p.m. local time. -2-
